Examiner’s Amendment
An informal examiner’s amendment to the record appears below to correct obvious informalities in the claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
In the claims:
Claim 1, line 10, “the substrate” has been rewritten to --the package substrate-- to provide consistency in the claim language.
Claim 14, line 1, “further comprising a cavity disposed in the package” has been rewritten to --wherein the substrate cavity is disposed in the package-- to avoid an obvious antecedent issue since a cavity in the package substrate has already been previously defined. 
Claim 20, line 1, --further-- has been inserted before the recitation of “cavity” to provide a more proper description.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The most relevant prior art reference is Fazzio et al. (reference of record) as discussed in the office action mailed on 2/7/2022. However Fazzio et al. does not teach in regards to amended claim 1, wherein an active die cavity disposed in the active die above the acoustic wave resonator, wherein the cavity between the active die and the substrate is continuous with both the active die cavity and the substrate cavity. Thus, the applicants claimed inventions has been determined to be novel and non-obvious. By virtue of dependency from claim 1, claims 2-6 and 9-17 have also been determined to be novel and non-obvious. 

Claims 18, 20, 21 and 23-30 are allowable over the prior art for the reasons stated in the office action mailed on 2/7/2022.
Claim 31 is allowable over the prior art since it has been amended to include the allowable subject matter of claim 3.

Claim 32 is allowable over the prior art since it has been amended to include the allowable subject matter of claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843